      Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 1 of 13. PageID #: 260



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JOHN DOE,                                      )       CASE NO.: 1:20-cv-01002
                                               )
                       Plaintiff,              )       JUDGE JAMES S. GWIN
                                               )
               vs.                             )       PLAINTIFF’S MOTION TO STRIKE/
                                               )       BRIEF IN OPPOSITION TO
JANE DOE,                                      )       PLAINTIFF’S AMENDED NOTICE OF
                                               )       REMOVAL AND FOR SANCTIONS
               Defendant.                      )


       Now comes the Plaintiff, by and through undersigned counsel, and respectfully moves

this Honorable Court to Strike to Defendant’s Amended Notice of Removal as her Amended

Notice was filed without leave of court and is untimely as it was filed beyond the thirty-day (30)

day time period authorized 28 U.S.C. § 1446(b). Moreover, even if this Honorable accepts the

Defendant’s Amended Notice of Removal, her Amended Notice continues to suffer from the

same fatal procedural defects as her original Notice of Removal in that she has failed to: 1)

establish that diversity of citizenship between the parties existed at the time Plaintiff filed his

Verified Complaint; 2) establish that the amount in controversy in this matter exceeds

$75,000.00; and 3) submit copies of all of the State Court process and most importantly the

process reflecting that service of the Summons, Verified Complaint, and other initiating court

documents was perfected on her on April 7, 2020, as more fully set forth in the Brief in Support,

attached hereto and incorporated herein.

                                                       Respectfully Submitted,

                                                       /s/ Brian A. Murray____________________
                                                       LARRY W. ZUKERMAN, Esq. (0029498)
                                                       S. MICHAEL LEAR, Esq. (0041544)
                                                       BRIAN A. MURRAY, Esq. (0079741)
                                                       ADAM M. BROWN, Esq. (0092209)
      Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 2 of 13. PageID #: 261



                                                       Zukerman, Lear & Murray Co. L.P.A.
                                                       3912 Prospect Ave. East
                                                       Cleveland, Ohio 44115
                                                       (216) 696-0900 telephone
                                                       (216) 696-8800 facsimile
                                                       lwz@zukerman-law.com
                                                       sml@zukerman-law.com
                                                       bam@zukerman-law.com
                                                       amb@zukerman-law.com
                                                       Counsel for Plaintiff John Doe


    I. DEFENSE COUNSEL SHOULD BE SANCTIONED FOR HER OUTLANDISH
       IMPLICATION THAT PLAINTIFF’S COUNSEL COMMITED FEDERAL
       CRIMES IN PERFECTING SERVICE OF THE SUMMONS AND COMPLAINT

       The Defendant, a twenty-year old college student who is being sued for making false,

defamatory allegations accusing Plaintiff of sexual misconduct is now incredulously asking to

this Honorable Court to find it plausible that: 1) Plaintiff’s Counsel, the Lorain County Clerk of

Court, and an unnamed U.S. Mail carrier in Victorville, California engaged in a conspiracy to

commit mail fraud and to tamper with official court records in order to perfect service of the

Summons and Verified Complaint; or 2) a random person who possessed the superpower of

precognition intercepted said U.S. Mail carrier at her cousin’s doorstep, accepted service of a

certified mail article that was personally addressed to the Defendant, signed the green card as

Jane Roe/Jane Doe to match her name on pleadings and motions that were contained in the

unopened certified mail article, and absconded with said certified mail article in broad daylight

without anyone in her cousin’s household, the U.S. Mail carrier, or a concerned citizen, reporting

said theft of said mail and/or the suspicious activity of violating California’s shelter in place

order that was in effect on April 7, 2020 by lurking outside her cousin’s residence waiting for the

U.S. Mail carrier to arrive to deliver said certified mail article to the Defendant.




                                                  2
       Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 3 of 13. PageID #: 262




     II. STATEMENT OF FACTS REGARDING PLAINTIFF’S REQUEST FOR
         SERVICE OF PROCESS WITH THE LORAIN COUNTY COURT OF
         COMMON PLEAS

         Since Defense Counsel is not licensed in the State of Ohio and has presumably never

practiced before the Lorain County Court of Common Pleas, undersigned counsel respectfully

asserts that a brief explanation as to how a party requests service of process from the Lorain

County Clerk of Court on an opposing party will be helpful in further establishing how

incredulous the Defendant’s allegations regarding service of the Summons and Verified

Complaint on her are.

         The Lorain County Clerk of Court’s website contains forms for various proceedings

including but not limited to: criminal proceedings, appellate proceedings, and domestic relations

proceedings. One of the forms contained on the Lorain County Clerk of Court’s website is a

“Request for Service” form which requires the party submitting said form to inform the clerk: 1)

what documents the party is requesting the clerk serve on the opposing party; 2) the name of the

party to be served with said documents; 3) the address of the party where the documents are to be

served; and 4) whether the requesting the party is asking the Clerk to serve the opposing the

party with the documents via ordinary mail, certified mail, sheriff service, or via process server.1

         Said request for service form instructs the party requesting service to provide the Clerk of

Court with the service form and all service copies that the party is requesting the Clerk of Court

serve on the opposing party.2 Thus, the party requesting service does not prepare the certified

mail article, the green card, or the envelope for the Lorain County Clerk of Court to mail to the

opposing party with said documents.



1
    Lorain County Clerk of Court Request for Service Form, attached hereto as Exhibit A.
2
    Lorain County Clerk of Court Request for Service Form, attached hereto as Exhibit A.

                                                  3
      Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 4 of 13. PageID #: 263



       After receiving a request for service, the Lorain County Clerk of Court prepares the

certified mail article, including the green card, and places said article in the mail with the

instruction that the green card be returned to the Clerk of Court. The Clerk of Court then dockets

whether service was perfected or not perfected on the opposing party when the U.S. Post Office

mails the green card back to it. Thus, at no point in time does the green card ever come into the

possession of the party requesting service or that party’s attorney.

       In the present matter, Plaintiff concedes that he did not perfect service of the Summons

and Complaint on the Defendant before she left Oberlin College’s campus. Accordingly,

Plaintiff submitted additional requests for service to the Lorain County Clerk of Court on March

27, 2020 for addresses associated with the Defendant in California, including an address in

Victorville, California.3 Said requests for service instructed the Clerk of Court to issue said

certified mail articles to the Defendant using her legal name, not the Jane Roe pseudonym he

assigned to her in his unsealed pleadings. The Lorain County Clerk of Court docketed that it

sent a copy of the Verified Complaint and other pleadings to the Defendant at the Victorville,

California address on March 27, 2020 via certified mail, article number

#9414726699042159626532.4

       On April 10, 2020 the Lorain County Clerk of Court docketed that it received a certified

mail return for article number #9414726699042159626532 with a delivery date of April 7, 2020

at the Victorville, California address and noted in said docket entry: Signed Receipt for Certified

Mail Returned and Filed and further noted that the documents served included the Verified




3
  State Court Docket, attached hereto as Exhibit B. Docket entries dated March 27, 2020,
including Request for Service and Summon issued to Victorville, CA.
4
  State Court Docket, attached hereto as Exhibit B. Docket entries dated March 27, 2020,
including Request for Service and Summon issued to Victorville, CA.

                                                  4
        Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 5 of 13. PageID #: 264



Complaint.5 Despite the fact that said certified mail article was addressed to the Defendant using

her legal name, the Defendant signed for the delivery under the name Jane Doe and/or Jane Roe

to match the pseudonym given to her by the Plaintiff in the court documents that were sealed

within the certified mail article.6

         Accordingly, the Defense Counsel’s implication that Plaintiff and/or Plaintiff’s Counsel

somehow intercepted and tampered the green card and/or conspired with the Lorain County

Clerk of Court, and an unidentified U.S. Mail carrier in California to commit mail fraud and to

tamper with official court records, is as outlandish as her false, defamatory allegations against

Plaintiff.

     III. LAW AND ARGUMENT

         A. THE DEFENDANT’S CONTINUED ASSERTION THAT SERVICE OF THE
            SUMMONS AND VERIFIED COMPLAINT WERE NOT PERFECTED IS
            CONTRARY TO LAW AND MUST BE REJECTED

         This Honorable Court should find that Plaintiff perfected service of the Summons and

Complaint on April 7, 2020 via certified mail as reflected by the Lorain County Court of

Common Pleas docket and that thirty (30) day time period for the Defendant to file and perfect

her Notice of Removal commenced at that time. As the Honorable Dan Aaron Polster noted in

his Memorandum and Opinion and Order of Remand in Polyone Corp. v. Nat’l Union Fire Ins.

Co. of Pittsburgh, 5:08-CV-1425 (N.D. Ohio Oct. 14, 2008), “[f]or purposes of assessing

whether a defendant was properly served, the Court must determine whether service was proper

under the Ohio Rules of Civil Procedure.” (citing Usatorres, S.A. v. Marina Mercante

Nicaraguenses, S.A., 768 F.2d 1285, 1286 (11th Cir. 1985)). “Pursuant to Ohio R. Civ. P.




5
    State Court Docket, attached hereto as Exhibit B. Docket entry dated April 10, 2020.
6
    Certified Mail Return signed by Jane Roe/ Jane Doe, attached hereto as Exhibit C.

                                                 5
      Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 6 of 13. PageID #: 265



4.3(B)(1), service of an out-of-state defendant may be made by certified mail as long as it is

‘evidenced by return receipt signed by any person.’” Id. “Service by this method does not

require actual service upon the defendant, ‘but is effective upon certified delivery.’” Id. (citing

Stonehenge Condominium Ass’n v. Davis, 2005-Ohio-4683, ¶14 (Ohio App. 10th Dist.

2005)(citing Mitchell v. Mitchell, 64 Ohio St.2d 49, 51 (1980); and Castellano v. Kosydar, 42

Ohio St.2d 107, 110 (1975). “A return receipt signed by any person is ‘evidence of delivery.’”

Id. “The law is clear … [s]ervice is perfected upon certified delivery.” Id.

       Thus, based on clearly established Ohio case law, Plaintiff perfected service of the

Summons and Verified Complaint on the Defendant on April 7, 2020 and the Defendant’s time

to file her Notice of Removal commenced on that date. Even assuming for the sake of argument

that one of the Defendant’s family members accepted and signed for the certified mail article that

was personally addressed to the Defendant and that contained the notion “Verified Complaint”,

Plaintiff perfected service under the Ohio Rules of Civil Procedure.

       Accordingly, in an effort try and overcome the presumption that service was perfected on

April 7, 2020 the Defendant has resorted to making outlandish allegations that either Plaintiff’s

counsel committed federal crimes in tampering with U.S. Mail and official court records or that

an unknown person signed for the certified mail article at her cousin’s residence and absconded

with the mail. As neither of the explanations provided by the Defendant are plausible, this

Honorable Court should find that Plaintiff perfected service of the Summons and Complaint on

April 7, 2020 and that the Defendant’s Notice of Removal and Amended Notice of Removal

were both filed untimely and beyond the thirty (30) time period mandated by 28 U.S.C. §

1446(b).




                                                  6
      Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 7 of 13. PageID #: 266



       B. THE DEFENDANT’S AMENDED NOTICE OF REMOVAL FAILS TO
          ESTABLISH THAT SHE AND THE PLAINTIFF WERE CITIZENS OF
          DIFFERENT STATES AT THE TIME PLAINTIFF FILED HIS VERIFIED
          COMPLAINT

       This Honorable Court must remand this matter back to the State Court because the

Defendant’s Amended Notice of Removal fails to establish by a preponderance of the evidence

diversity of citizenship between the parties at the time Plaintiff filed his Verified Complaint on

March 12, 2020. “[W]hen determining diversity between citizens for removal purposes,

‘diversity must be established at the time of removal.’” Khalil-Ambrouzou v. Parker, PX-17-

2520 (U.S. Dist. Maryland, Mar. 27, 2018)(citing Higgins v. E.I. DuPont de Nemours 7 Co., 863

F.2d 1162, 1166 (4th Cir. 1988)). “[A] defendant should not be allowed to change his domicile

after the complaint is filed for the sole purpose of effectuating removal.” Id. (citing Higgins at

154-155).

       In Khalil-Ambrouzou, the district court granted the plaintiff’s motion to remand the case

back to the state court upon finding that the defendant failed to establish that he was not a

Maryland resident at the time the plaintiff filed her complaint against him on December 17,

2016. In support of his claim that his domicile was Texas the defendant submitted two Texas

identification cards, a driver’s license and voter registration, issued to him in August and

September of 2017. In support of its decision that the defendant failed to establish diversity of

citizenship at the time the plaintiff filed her complaint, the district court reasoned that the

defendant could not manufacture jurisdiction by presenting evidence concerning possible

residence for a time after plaintiff’s filing of the complaint. (citing Lincoln Prop. Co. v. Roche,

546 U.S. 81, 89 (2005).

       Plaintiff respectfully asserts that at the time he filed his Verified Complaint, both he and

the Defendant were clearly residents of Ohio as they began residing in Ohio for the majority of



                                                   7
      Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 8 of 13. PageID #: 267



the past two years as they are currently sophomore students at Oberlin College and had the

intention of remaining in Ohio for the next several years to complete their education at Oberlin

College. While Plaintiff recognizes that residence and citizenship and/or domicile are not the

same for the purposes of determining diversity jurisdiction, “a person’s place of residence is

prima facie evidence of his or her citizenship” on the date a complaint is filed. See State Farm

Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 540 (10th Cir. 1994).

       “[I]n determining domicile, a court should consider both positive evidence and

presumptions.” Adderly v. Three Angels Broadcasting Network, Inc., 18-23362-civ-Scola (U.S.

Dist. S.D. Fla, Dec. 23, 2019). “One such presumption is that the State in which a person resides

at any given time is also that person’s domicile.” Id. (citing McDonald v. Equitable Life Ins. Co.

of Iowa, 13 F. Supp.2d 1349, 1354-55 (M.D. Fla. 2001). “When a party’s domicile changes

during the period of time surrounding the filing of the complaint, the court must not only weigh

the quantity and quality of his ties to his new domicile but also the bridges to the former domicile

that still remain.” Id. (citing Gabriel v. G2 Secure Staff, LLC, 225 F.Supp.3d 1370, 1372 (S.D.

Fla. 2016)).

       “An individual’s entire course of conduct determines domicile for diversity jurisdiction

purposes.” Id. “Facts frequently taken into about include but are not limited to: current

residence; residence of family and dependents; place of employment and name of business;

voting registration and voting practices; location of personal and real property; location of

brokerage and bank accounts; membership in church, clubs, and business organizations; driver’s

license and automobile registration; and payment of taxes.” Id. (citing McDonald). “Courts

[however], generally ‘give little weight to a party’s declaration of domicile because these




                                                 8
      Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 9 of 13. PageID #: 268



declarations are often self-serving.’” Id. (citing Travaglio v. Am. Express Co., 735 F.3d 1266,

1270 (11th Cir. 2013)).

         In the present matter, the Defendant has not provided this Honorable Court with any

evidence to establish that diversity of citizenship between the parties existed at the time that

Plaintiff filed his Verified Complaint on March 12, 2020 other than her self-serving statements

contained within her declaration. Due to the little weight that declarations regarding a party’s

domicile are given, this Honorable Court should find that the Defendant has failed to satisfy her

burden to prove that diversity of jurisdiction existed at the time Plaintiff filed his Verified

Complaint. Accordingly, this Honorable Court should remand this matter back to the State

Court.

         C. THE DEFENDANT’S AMENDED NOTICE OF REMOVAL FAILS TO
            ESTABLISH THAT THE JURISDICTIONAL AMOUNT OF PLAINTIFF’S
            CLAIMS EXCEEDS $75,000.00

         This Honorable Court must remand this matter back to the State Court because even in

her Amended Notice of Remand, the Defendant has failed offer any evidence, let alone to prove

that the amount in controversy satisfies the jurisdictional requirement. “In determining whether

the defendant has carried its burden to prove that the amount in controversy satisfies the

jurisdictional requirement, controlling case law requires the removal statute to be strictly

construed with all doubts resolved in favor of remand.” National Pension Corp., LLC v. Horter

Investment Management, LLC, 1:20-cv-0086 (U.S. Dist. Feb. 19, 2020)(citing Eastman v.

Marine Mechanical Corp., 438 F.3d 544, 550 (6th Cir. 2006)).

         In National Pension Corp. the district court granted the plaintiff’s motion to remand upon

holding that even though the amount in controversy pleaded in the plaintiff’s complaint came

relatively close to the $75,000.00 threshold in so far as plaintiff sought $64,500.00 in actual




                                                  9
     Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 10 of 13. PageID #: 269



damages, plus attorney fees, whether any actual damages would exceed the sum of $64,500.00 as

opposed to merely overlapping that sum remained ambiguous. In reaching said holding, the

district court rejected the defendant’s assertion that even a modest award of attorney fee’s carries

its burden to show a ‘facially apparent’ claim that exceeds $75,000.00.

       Similarly, in the present matter, this Honorable Court should remand this matter back to

the State Court as the Defendant continues to fail to prove that the amount in controversy

exceeds the $75,000.00 jurisdictional amount. The primary relief that the Plaintiff sought in his

Verified Complaint was injunctive relief to stop from the Defendant from continuing to defame

him. Considering that the Defendant is a twenty-year old college student, with presumably little

assets, whether the Plaintiff would be able to damage award in excess of $75,000.00 against her

remains ambiguous, especially considering the fact that until the Plaintiff can conduct discovery

regarding the full extent of the Defendant’s tortious conduct, he does not know the extent of his

damages.

       Thus, as the Defendant has failed to establish that the amount in controversy exceeds

$75,000.00, this Honorable Court must remand this matter back to the State Court.

       D. THE DEFENDANT’S AMENDED NOTICE OF REMOVAL SHOULD BE
          STRIKEN BECAUASE IT WAS FILED BEYOND THE THIRTY DAY TIME
          PERIOD PERMITTED BY 28 U.S.C. 1446, WAS FILED WITHOUT LEAVE
          OF COURT, AND CONTINUES TO BE PROCEDURALLY DEFECTIVE

       This Honorable Court should strike the Defendant’s Amended Notice of Removal and

remand this matter back to the State Court because the Defendant’s Amended Notice of

Removal: 1) was filed beyond the thirty day time period mandated by 28 U.S.C. 1446(b); 2) was

filed without leave of court; and 3) fails to attach any of the service of process records from the

State Court as required by 28 U.S.C. 1446(a). “The absence in the notice of removal of copies of

the summonses served on the defendants, uncorrected until after the thirty day removal period



                                                 10
     Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 11 of 13. PageID #: 270



has expired violates 28 U.S.C. 1446(b), the statute that places limitations on removal

jurisdiction” and requires that the action be remanded to the State Court. Andalusia Enterprises,

Inc. v. Evanston Ins. Co., 487 F.Supp.2d 1290, 1300 (N.D. Ala). “Because the 30 day period for

removal expired before the defendant filed its motion to amend … the defendant may amend the

notice of removal only with the court’s leave.” Monica v. Accurate Lift Truck, Civil Action No.

10-730 (Ed. Pa. April 20, 2010).

       Despite being on notice that Plaintiff was challenging her original Notice of Removal as

being procedurally defective for failing to include any of the service of processes records from

the State Court proceedings as required by 28 U.S.C. § 1446(a) the Defendant inexplicably again

failed to include any of the service of processes from the State Court litigation in her Amended

Notice Removal. The Register of Actions that the Defendant attached to her Amended Notice of

Removal reflects that Defense Counsel made no effort to try and obtain the records of service of

process from the State Court despite the State Court docket clearly documenting the existence of

said records.7 Nor does Defense Counsel’s email correspondence with the Lorain County Clerk

of Court reflect that she made any effort to request and/or obtain the records of service of

process.8

       The Defendant cannot choose to simply ignore the fact that the State Court docket

contains an entry dated April 10, 2020 docketing a certified mail return containing the Verified

Complaint as being delivered on April 7, 2020 and with the notation “Signed Receipt for

Certified Mail Returned and Filed.” The Defendant’s failure to submit the records of service of




7
 Defense Counsel’s Register of Actions, Doc #: 9-3 PageID #: 248-252.
8
 Defense Counsel’s email correspondence with the Lorain County Clerk of Court, Doc #: 9-4,
PageID #: 253-259.

                                                11
     Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 12 of 13. PageID #: 271



process with her Notice of Removal and Amended Notice of Removal is a fatal procedural defect

to said Notices and require this Honorable Court to remand this matter back to the State Court.

       In addition, the Defendant’s Amended Notice of Removal was filed beyond the thirty day

time period mandated by 28 U.S.C. 1446(b) and without leave of court. Thus, for all of the

above reasons, this Honorable Court should strike the Defendant’s Amended Notice of Remand

and remand this matter back to the State Court.

       WHEREFORE, the Plaintiff, by and through undersigned counsel, respectfully moves

this Honorable Court to Strike the Defendant’s Amended Notice of Removal, to Remand this

matter back to the State Court, and to impose sanctions on Defense Counsel for her outlandish

implication that Plaintiff’s counsel engaged in federal crimes in order to perfect service of the

State Court documents on the Defendant.

                                                       Respectfully Submitted,

                                                       /s/ Brian A. Murray____________________
                                                       LARRY W. ZUKERMAN, Esq. (0029498)
                                                       S. MICHAEL LEAR, Esq. (0041544)
                                                       BRIAN A. MURRAY, Esq. (0079741)
                                                       ADAM M. BROWN, Esq. (0092209)
                                                       Zukerman, Lear & Murray Co. L.P.A.
                                                       3912 Prospect Ave. East
                                                       Cleveland, Ohio 44115
                                                       (216) 696-0900 telephone
                                                       (216) 696-8800 facsimile
                                                       lwz@zukerman-law.com
                                                       sml@zukerman-law.com
                                                       bam@zukerman-law.com
                                                       amb@zukerman-law.com
                                                       Counsel for Plaintiff John Doe




                                                  12
     Case: 1:20-cv-01002-JG Doc #: 10 Filed: 05/18/20 13 of 13. PageID #: 272




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the forgoing Brief in Opposition was filed
electronically on this 18th day of May 2020. Notice of this filing will be sent to all parties by
operation of the Court’s electronic filing system. Parties may access the document via the Court’s
electronic filing system.

                                                             /s/ Brian A. Murray__________
                                                             BRIAN A. MURRAY, Esq.




                                                13
